DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed February 16, 2022 with respect to the rejection(s) of claim(s) 1, 3-7, 10, 11, and 13-18 under Pezet (US 8,597,157), claims 2 and 12 under Pezet in view of Kirihara (US 8,708,577), and claims 8, 9, 19, and 20 under Pezet in view of Lee (WO/02/16722) and Gross (DE 3139073) have been fully considered and are persuasive, as it is persuasive that Pezet lacks a drive gear that engages the distal end of the drive shaft as argued on page 3 of the Applicant’s response.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection in view of new interpretation and consideration of the prior art. The present action is made non-final in view of the new grounds of rejection.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “toothed portion of the drive gear defines a channel that receives the distal end of the drive shaft” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Examiner notes that Figures 2D and 3 only show a channel formed in a coupling portion (50 or 150) of the drive gear; there is no channel formed in the toothed portion (54 or 154) having a channel that receives the drive shaft.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 9,598,901. Although the claims at issue are not identical, they are not patentably distinct from each other because they claim the same subject matter in different terms. 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 10,689,905. Although the claims at issue are not identical, they are not patentably distinct from each other because they claim the same subject matter in different terms. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-6, 10, 11, 14, 15, 17, 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kirihara et al. (US 8,708,877), hereinafter referred to as Kirihara.
Regarding claims 1 and 11, Kirihara discloses a motorized window treatment comprising:
an elongate roller tube defining a longitudinal axis (Fig. 1);
a covering material (shade material) windingly attached to the roller tube (col 1, lines 10-24; drum is for a roller shade);
a drive assembly that is operatively coupled to the roller tube for rotating the roller tube about the longitudinal axis the drive assembly comprising: 
a motor (32) having a drive shaft (32a) that defines a drive shaft rotational axis, the drive shaft defining a distal end that is spaced from the motor (Kirihara: Fig. 2), wherein the drive shaft defines a drive shaft diameter; 
a drive gear (33a) that engages the distal end of the drive shaft (Fig. 2), the drive gear having a toothed portion (toothed portion of sun gear 33a engages gears 33c; Fig. 2 and 3) adapted to rotate about the drive shaft rotational axis, wherein the toothed portion of the drive gear is spaced from the distal end of the drive shaft along the drive shaft rotational axis (toothed portion is spaced from the distal end of the drive shaft which is engaged with a first non-toothed end of the drive gear; Fig 2); and 
a gear assembly (33c) operatively coupled to the toothed portion of the drive gear such that actuation of the motor (32) causes the drive gear to rotate the gear assembly.  
Regarding claim 4, wherein the drive assembly is operatively coupled to a roller tube (20) for rotating the roller tube about a longitudinal axis defined by the roller tube.  
Regarding claim 5, wherein the drive shaft extends parallel to the longitudinal axis of the roller tube (Kirihara: Fig. 1).
Regarding claims 6 and 14, wherein the distal end of the drive shaft (32a) is spaced from the motor (32) by a first distance and the toothed portion (of 33a) is spaced from the motor by a second distance that is greater than the first distance (Fig. 2).  
Regarding claim 10, wherein the gear assembly is operably coupled (coupled to 31 coupled to 22 to rotate the roller) to the roller tube such that actuation of the motor (32) causes the roller tube to rotate about the longitudinal axis.  
Regarding claim 15, wherein the drive gear is cantilevered with respect to the distal end of the drive shaft, and wherein the drive gear defines a channel that receives a portion of the drive shaft.  
Regarding claim 17, wherein the gear assembly is configured to be operatively coupled to the roller tube such that actuation of the motor causes the roller tube to move the covering material between an open position and a closed position.  
Regarding claim 18, wherein the material is a screen (shade material).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable and Kirihara, as applied in claim 1, and in further view of Adams et al. (US 2006/0232233), hereinafter referred to as Adams.
Regarding claims 3 and 13, Kirihara discloses that the toothed portion of the drive gear is formed by a sun gear but fails to disclose if it is specifically a helical gear. Adams discloses that it is known for helical gears and spur gears (sun gears) to be substituted for one another (Adams: paragraphs [0016], [0018]). Adams further discloses that it is known for a helical gear to have less than 12 gear teeth that engages planetary gears (Adams: Figure 2). Helical gears are known to provide the benefit of reduced noise while performing the same function as spur gears (sun gears). It would have been obvious to one having ordinary skill in the art at the time of filing the invention to substitute the drive gear of Kirihara with a helical gear since it is known to provide the benefit of producing less noise and the substation of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Claims 7 and 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kirihara, as applied in claim 1 above, and in further view of Pezet (US 8,597,157).
Regarding claim 7 and 16, Kirihara discloses that the drive gear has a toothed portion and that the drive gear has a coupling portion that engages the drive shaft and extends from the toothed portion and mates with the drive shaft so as to operatively coupled the drive gear to the drive shaft. Kirihara fails to disclose the toothed portion is comprised of plastic and the coupling portion comprising a non-plastic portion that operatively couples the toothed portion to the coupling portion. However, Pezet discloses that it is known for a drive shaft (35) to have a drive gear (42) coupled to a distal end (36) of the drive shaft (35) with a coupling portion (41) to transfer the rotation of the drive shaft to the drive gear (Pezet: Figure 2; col 3, lines 27-39). 
		Figure 2 of Pezet:

    PNG
    media_image1.png
    580
    834
    media_image1.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at the time of filing the invention to modify Kirihara such that is has a non-plastic coupling portion in order to secure the drive gear to the drive shaft and increase rigidity between the moving parts, as taught by Pezet.
Claims 8, 9, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kirihara, as applied in claims 1 and 11 above, and in further view of Lee (WO/02/16722) and Gross (DE 3139073).
Regarding claim 8 and 9, Kirihara discloses intermediate gears, however there are three intermediate gears that are disposed equidistantly apart, not on opposed sides of the drive gear. Kirihara fails to disclose a pair of intermediate gears disposed on opposed sides of the toothed 
As modified, Kirihara in view of Lee fail to disclose a planetary gear, connecting gear, and a cage. However, Gross discloses that it is known for a drive assembly to include a planetary gear set (23), a connecting gear (21) operatively coupled to intermediated gears (5), and a cage (25) that rotatably captures one or more shafts (26) of the planetary gear set (23) such that rotation of the planetary gear set causes the cage to rotate, and wherein the cage is connected to a roller tube via an idler (32) such that rotation of the cage causes the roller tube to rotate about a longitudinal axis. It would have been obvious to one having ordinary skill in the art at the time of the invention to further modify Kirihara such that it has the gear arrangement taught by Gross since such modification would provide improved means for coupling and driving the roller tube.
Claims 1-2, 4-6, 10, 11, 12, 14, 15, 17, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gross (DE 3139073) in view of Kirihara.
Regarding claims 1, 2, 11, 12, and 15, Gross discloses a motorized window treatment comprising:

a covering material (blind material) windingly attached to the roller tube;
a drive assembly that is operatively coupled to the roller tube for rotating the roller tube about the longitudinal axis the drive assembly comprising: 
a motor (2) having a drive shaft (1) that defines a drive shaft rotational axis, the drive shaft defining a distal end (near 3) that is spaced from the motor (2), wherein the drive shaft defines a drive shaft diameter (Gross: Figure 1); 
a drive gear (3) that is carried at the distal end of the drive shaft (the drive gear 3 is carried on the shaft 1), the drive gear having a toothed portion (3 is a sun gear that meshes with gear 4) that defines a plurality of gear teeth, and adapted to rotate about the drive shaft rotational axis, wherein the toothed portion of the drive gear is spaced from the distal end of the drive shaft along the drive shaft rotational axis (Gross: Figure 1; the toothed portion of the drive gear 3 that meshes with gear assembly 4, 5 is spaced from the end of the drive shaft); and 
a gear assembly (ring gear 4, planet gears 5, planet gears 20, 23, 25, sun gear 21) operatively coupled to the toothed portion of the drive gear (3) such that actuation of the motor (2) causes the drive gear (3) to rotate the gear assembly (4, 5).  
	Excerpt from the English translation of Gross:

    PNG
    media_image2.png
    246
    490
    media_image2.png
    Greyscale

		Figure 1 of Gross:

    PNG
    media_image3.png
    454
    731
    media_image3.png
    Greyscale

Gross discloses that the drive gear (3) is carried at the distal end of the drive shaft and that the toothed portion of the drive gear (3) defines a root diameter that is less than the drive shaft diameter. 
Excerpt from the English translation of Gross:

    PNG
    media_image4.png
    61
    485
    media_image4.png
    Greyscale

Gross fails to disclose that the drive gear specifically engages the distal end of the drive shaft such that the drive gear is cantilevered with respect to a distal end of the drive shaft. Gross fails to further disclose that the drive gear defines a channel wherein the distal end of the drive shaft is received within the channel. However, Kirihara discloses that it is known for a drive shaft (32a) to be attached to a toothed portion of a drive gear (sun gear 33a) by the distal end of the drive shaft (32a) being received within a channel of the toothed portion of the drive gear (33a) (Kirihara: Figure 2) in order to couple the shaft to the drive gear in an engaging manner.


    PNG
    media_image5.png
    427
    809
    media_image5.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at the time of filing the invention to modify Gross such that the drive gear has a channel for receiving the drive shaft since it is a known technique for coupling and engaging driving elements (gear and shaft) and attaching them together, as taught by Kirihara. The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.
Regarding claim 4, Gross discloses the drive assembly is operatively coupled to a roller tube (winding shaft for blind) for rotating the roller tube about a longitudinal axis defined by the roller tube 
Regarding claim 5, Gross discloses the drive shaft extends parallel to a longitudinal axis of a roller tube (winding shaft for blind). 
Regarding claims 6 and 14, Gross discloses wherein the distal end of the drive shaft (1) is spaced from the motor (2) by a first distance and the toothed portion of the drive gear (3) is 
Regarding claim 10, as best understood, Gross discloses the gear assembly is operably coupled to a roller tube (winding shaft) such that actuation of the motor (2) causes the roller tube to rotate about the longitudinal axis.  
Regarding claim 17, wherein the gear assembly is configured to be operatively coupled to the roller tube such that actuation of the motor causes the roller tube to move the covering material between an open position and a closed position.  
Regarding claim 18, wherein the material is a screen (blind material).
Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Gross and Kirihara, as applied in claim 1, and in further view of Adams.
Regarding claim 3, Gross discloses that the toothed portion of the drive gear is formed by a sun gear but fails to disclose if it is specifically a helical gear. Adams discloses that it is known for helical gears and spur gears (sun gears) to be substituted for one another (Adams: paragraphs [0016], [0018]). Adams further discloses that it is known for a helical gear to have less than 12 gear teeth that engages planetary gears (Adams: Figure 2). Helical gears are known to provide the benefit of reduced noise while performing the same function as spur gears (sun gears). It would have been obvious to one having ordinary skill in the art at the time of filing the invention to substitute the drive gear of Gross with a helical gear since it is known to provide the benefit of producing less noise and the substation of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Claim 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gross and Kirihara, as applied in claim 1 above, and in further view of Pezet.
Regarding claims 7 and 16, Gross discloses that the drive gear has a toothed portion and that the drive gear has a portion that is carried by and coupled to the drive shaft and as 
Excerpt from the English translation of Gross:

    PNG
    media_image6.png
    42
    464
    media_image6.png
    Greyscale

Modified Gross fails to disclose that the drive gear further comprises a coupling portion with a non-plastic portion that extends from the toothed portion and mates with the drive shaft so as to operatively couple the drive gear to the drive shaft. However, Pezet discloses that it is known for a drive shaft (35) to have a drive gear (42) coupled to a distal end (36) of the drive shaft (35) with a coupling portion (41) to transfer the rotation of the drive shaft to the drive gear (Pezet: Figure 2; col 3, lines 27-39). Pezet further discloses that the coupling portion (412 of 41) is metal (non-plastic) in order to provide rigidity (Pezet: col 3, lines 40-46). 
		Figure 2 of Pezet:

    PNG
    media_image1.png
    580
    834
    media_image1.png
    Greyscale

.
Claims 8, 9, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gross and Kirihara, as applied in claims 1 and 11 above, and in further view of Lee.
Regarding claim 8 and 19, Gross discloses that the gear assembly comprises a pair of intermediate gears (planet gears 5) disposed on sides of the toothed portion of the drive gear (3), a planetary gear set (23) that is operatively coupled to a roller tube (winding shaft), and a connecting gear (21) that is operatively coupled to the pair of intermediate gears (5) (Gross: Figure 1).  It is not specifically disclosed that the intermediate gears are on opposed sides. However, it would have been obvious to provide only two intermediate gears on opposed sides such that they are equidistance apart. Lee discloses that it is known to provide a gear arrangement with two gears (50) that are disposed on opposed sides of a drive gear (30). It would have been obvious to one having ordinary skill in the art at the time of filing the invention to modify Gross such that the intermediate gears are disposed as a pair of gears on opposed sides of the drive gear since it is a known configuration for providing gear arrangements.
Regarding claim 9 and 20, Gross discloses wherein the gear assembly further comprises a cage (25) that rotatably captures one or more shafts 26) of the planetary gear set (23) such that rotation of the planetary gear set (23) causes the cage (27) to rotate, and wherein the cage is connected to a roller tube via an idler (32) such that rotation of the cage causes the roller tube to rotate about the longitudinal axis.  
Excerpt from the English translation of Gross:

    PNG
    media_image7.png
    303
    488
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    88
    488
    media_image8.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnnie A. Shablack whose telephone number is (571)270-5344. The examiner can normally be reached Mon-Thu 7am-4:30pm EST, alternate Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/Johnnie A. Shablack/Primary Examiner, Art Unit 3634